Filed
                                                      Washington State
                                                      Court of Appeals
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                       Division Two

                                             DIVISION II                                 November 9, 2021

    In the Matter of the Parentage of K.R.                          No. 53183-6-II

    SHAIN WESLEY REED,

                              Appellant,

     and
                                                             UNPUBLISHED OPINION
    NONNIE MARIE DAVIS,

                              Respondent.


           GLASGOW, J.—Shain Wesley Reed petitioned for a parenting plan for his daughter, KR.

KR’s mother, Nonnie Marie Woodhead (formerly Nonnie Marie Davis),1 did not agree to Reed’s

proposed plan, which would have placed KR with Reed the majority of the time.

           At a bench trial, the trial court admitted a series of successive short recordings that

Woodhead made of an incident between Woodhead’s then-12-year-old son, CH, and Reed, where

KR was also present. The recordings show Reed screaming profanities and threats within inches

of CH’s face, while CH remained still but appeared upset and afraid. The trial court relied on the

recordings when it entered a parenting plan restricting Reed’s contact with KR under RCW

26.09.191, but providing for increased contact over time with court approval at each step.

           Reed appeals the trial court’s decision to admit the recordings, arguing that they were

admitted in violation of Washington’s privacy act, chapter 9.73 RCW (Privacy Act). We hold that

the trial court did not abuse its discretion in admitting the recordings because the threat exception

to the all-party consent requirement under the Privacy Act applied. Only one party’s consent was


1
 Ms. Woodhead changed her last name after the proceedings in Pierce County Superior Court,
and we refer to her using her current name.
No. 53183-6-II


required under the exception, and Woodhead was a consenting party to the conversation. We

affirm.

                                               FACTS

A.        Background

          Reed and Woodhead began dating in 2010. They never married. Woodhead had two sons

from a prior relationship who resided with her full time, CH, who is currently 16, and C, now 19.

          In August 2012, Reed, Woodhead, CH, and C moved into Reed’s mother’s farm in Roy,

Washington. Reed’s mother, Mary Gall-Scudder, also lived on the farm.

          In March 2013, Reed and Woodhead’s daughter, KR, was born. When KR was four years

old, Woodhead attempted to end her relationship with Reed and left the farm. Woodhead, CH, C,

and KR temporarily moved in with Woodhead’s brother and his girlfriend. When Woodhead

returned to Reed and the farm, C remained at his uncle’s house for several more months because

he was afraid to return.

          Reed and Woodhead separated for the final time in October 2017, shortly after the recorded

incident that is at issue in this case. When Woodhead left the farm, she tried to take KR with her,

but Reed refused. Reed filed a petition for a parenting plan and child support the next day. For the

next several months, Reed would not let Woodhead have contact with KR, although Woodhead

made repeated requests to see and speak to her daughter.

          In December 2017, Woodhead filed for a domestic violence protection order against Reed,

and in January 2018, the court granted a six-month order for protection. Around the same time, an

agreed temporary parenting plan was entered allowing KR to be with Woodhead every other

weekend, from Friday to Tuesday. Woodhead testified that she agreed to the temporary plan




                                                  2
No. 53183-6-II


because she was “afraid that was the most [she] was going to be able to see [her] daughter.” 2

Verbatim Report of Proceedings (VRP) at 230.

B.     Parenting Plan Trial

       The parties could not agree to a permanent parenting plan, and the case proceeded to a

bench trial. At trial, multiple witnesses testified about Reed and Woodhead’s relationship and

Reed’s treatment of CH and C, who were 12 and 14 when the relationship ended in October 2017.

       Reed often imposed physical punishments on the boys, starting when they were about 10

and 12 years old. Michelle Defur, a longtime family friend who visited the farm regularly, recalled

that Reed’s treatment of the boys “was brutal . . . a lot of hard work and yelling and a lot of

violence.” 1 VRP (Jan. 30, 2019) at 70. The boys were required to do physically demanding farm

work, including carrying 60 to 80 pound bales of hay on their backs and taking pallets back and

forth to repair fences. When several goats became sick, the boys had to dig graves for them, sleep

overnight in the unheated garage or a shed with the sick goats, and then bury the goats in the graves

when they died. When repairing an electric fence, Reed made Woodhead and the boys test the

wires with their hands to see if the electricity was working.

       Dolanna Burnett, Reed’s employer, recalled that Reed was “extremely rough with the

boys,” that the boys seemed to be constantly punished, and they had very strict guidelines for what

they were and were not allowed to do. Id. at 124. Reed’s method of getting CH’s attention was to

grab him under the chin. Reed would also shove the boys, hold them down on the table, and lift

them in the air by their necks.

       As punishment, Reed made the boys run about 100 feet, from one end of the field to the

driveway, do push-ups, and run back the other way multiple times. When the boys’ arms were

tired and they couldn’t complete the push-ups, Reed held his foot on their backs until he could feel



                                                 3
No. 53183-6-II


his foot being raised. The boys complained at school that their arms and legs hurt, and the school

notified Child Protective Services (CPS). Following an investigation, CPS issued a protective

action plan identifying the present danger to the boys as inappropriate discipline. The plan

indicated that Woodhead would be the only disciplinarian and that Reed would not discipline the

boys.

        Despite the protective action plan, physical discipline continued. At trial, Reed testified

that he knew he could no longer discipline the boys but admitted to verbally disciplining them

anyway. Reed testified, “I was told not to correct [the boys] by putting my hands on them. I was

told that I could not make them run laps, do push-ups, do jumping jacks.” Id. at 39.

        One Easter, the parties went on a trip and were playing in the river, but when C got his

pants wet, Reed punished him by shoving C into the river and causing injury to the bottom of his

feet. When asked why she did not confront Reed about his discipline of the boys, Woodhead stated,

“I was scared. And if I was to confront him then the punishment would always end up being

worse.” Id. at 137.

        Reed often used vulgar language with the boys. Witnesses testified that Reed would make

the boys say they were “little b**ch[es],” and he would call them “p**sies.” Id. at 88, 113. He

would specifically call CH “a f***ing baby” and “a f***ing girl, tell him he was a f***ing idiot,

ask him if he was f***ing stupid.” Id. at 110, 125. Micalah Martinez, who spent a lot of time with

the family, recalled, “[W]hatever name there is, [Reed] called them. He just -- there wasn’t a nice

word that came out of his mouth towards the boys.” Id. at 113. Reed would yell at the boys almost

daily and would yell at them in front of KR. Reed acknowledged that the boys were afraid when

he yelled.




                                                 4
No. 53183-6-II


       Reed’s mother, Gall-Scudder, was also particularly harsh to Woodhead and the boys. On

one occasion, Gall-Scudder ransacked the house because she believed Woodhead, CH, and C had

not properly cleaned. Woodhead, CH, and C then spent the better portion of a day cleaning up the

mess Gall-Scudder had made. On a different occasion, Gall-Scudder made CH wash every dish in

the house, taking him 5-6 hours, because he had placed a dirty dish in the dishwasher. She also

once smeared yogurt on CH’s face for the same error and called him a pig. Gall-Scudder spanked

both boys with spoons, leaving marks that lasted for a week or more. At trial, one witness stated,

“The boys were like slaves to [Gall-Scudder].” Id. at 73.

       Reed and his mother also often invented punishments for the boys that were meant to

publicly shame them. On one occasion, C was forced to wear a dress while walking the dog after

the dog had an accident in the house. In a similar incident, when C was 11 or 12, he had to wear a

Pull-Up for not cleaning up after the dog. Martinez recalled a similar incident where CH had to

put on a Pull-Up and sit at the end of the picnic table, away from the rest of the family. During the

incident, Reed would not allow anyone to talk to CH, even though CH seemed scared. When the

boys would get their hair just as they liked it, Reed would shave their heads as punishment. This

occurred every 4 or 5 months.

       Reed was more lenient with KR than CH and C. Burnett, Reed’s employer, recalled that

with his daughters, Reed was “[c]ompletely opposite. Very caring, very gentle, just very patient

with the girls.” Id. at 125. Burnett also recalled that Reed’s behavior toward his previous partner’s

boys, who were approximately 2, 4, and 7 at the time, was similar to his behavior toward

Woodhead’s boys. Reed used vulgar language, very strict discipline, and had heightened

expectations of them.




                                                 5
No. 53183-6-II


       The trial court heard multiple witnesses testify about Reed isolating and controlling

Woodhead. Reed would tell Woodhead “she was a f***ing idiot, tell her to shut the f**k up, called

her a whore, would call her a b**ch.” Id. Burnett recalled that Reed would do this in front of any

of their friends and Woodhead “got to the point where she was very quiet and submissive.” Id. at

126. On one occasion, when Reed had been drinking and rear ended another car, he made

Woodhead get into the driver’s seat so he would not get another DUI charge.

       Woodhead described Reed grabbing her shirt, shoving her up against the wall, and getting

in her face. She recalled that Reed had ripped necklaces off her neck, that when she would stand

up to walk away he would shove her back down, and that she could not go anywhere without his

permission “or until he was done getting in [her] face and yelling at [her].” Id. at 149. Woodhead

testified that during her relationship with Reed, “I was scared. I felt like I was trapped and I wasn’t

allowed to go anywhere.” Id. at 133. If Woodhead needed to go somewhere, she could only take

one child with her at a time to prevent her from leaving Reed. In addition, Reed would physically

hold her back from leaving by getting in her way or shutting the door. Reed had video surveillance

monitoring the farm’s gate to see any time anyone came or went from the farm. Reed also went

through Woodhead’s phone numerous times, either looking through it while she was asleep or out

of the room or grabbing it forcibly from her hands.

       During their first separation, Reed insinuated that he was going to commit suicide, sending

Woodhead texts saying goodbye, “Tell the kids, all of them, I loved . . . them,” and finally texting,

“Misfire,” which Woodhead believed meant he tried to shoot himself but the gun misfired. Id. at

154. After Woodhead left the farm in October 2017, Reed sat at KR’s school all day, either in the

classroom or parking lot. Reed told his employer, Burnett, that he was not available for work until




                                                  6
No. 53183-6-II


he received full custody of his daughter because he had to make sure Woodhead was not able to

pick KR up from school.

       When asked if he had ever physically harmed either of Woodhead’s sons or his daughter,

Reed said, “[N]ever.” Id. at 19. When asked about Woodhead, Reed responded, “I have never

touched any of them.” Id.

C.     Recordings of the Incident with CH

       1.        Arguments and decision admitting the recordings

       In his direct testimony, Reed acknowledged an incident involving CH, who was 12 at the

time, where Reed alleged that CH had been in Reed’s bedroom while Reed and Woodhead were

out. Reed claimed CH would take money from his room, and Reed did not want CH in the room

because he kept a gun and knives inside. Reed claimed the argument was about CH telling the

truth and that it did not result in any physical violence. The incident occurred in October 2017, just

before Woodhead and the boys left the farm for the last time.

       During the incident, Woodhead made several short recordings on her cellphone. Most

contain both video and audio, but a couple contain only audio with a black screen. Throughout the

recordings, Reed periodically acknowledged and addressed Woodhead. KR, who was four, was

also present and can be heard in several of the recordings.

       Near the end of the first full day of the one-and-a-half-day trial, after the trial court had

heard from all of the witnesses in both parties’ cases in chief, Woodhead moved to admit the

recordings of the incident. The recordings began with Reed accusing CH of entering Reed’s room,

which was off limits to the boys, and playing video games when Reed and Woodhead were not

home. The incident went on for several minutes as Reed shouted profanities at CH while trying to

get CH to admit to the transgression.



                                                  7
No. 53183-6-II


       Before the recordings were admitted, Reed’s counsel asked to question Woodhead.

Woodhead testified that her phone was “right out in the open,” so Reed would have been aware

that she was recording. Id. at 157. However, Woodhead admitted she did not expressly inform

Reed she was recording, and he did not agree to be recorded. Woodhead’s counsel asked

Woodhead if Reed was aware that she was recording him. Woodhead responded, “Yeah. I had my

phone up, I don’t know what else he would have thought.” Id. at 158. She was also asked whether

Reed would have said so if he did not want her to record him, and she replied, “Oh, yeah.” Id.

Woodhead described a prior occasion where she attempted to take pictures, and Reed took her

phone and threw it across the room.

       Reed’s counsel objected to the admission of the recordings based on the Privacy Act in

general and RCW 9.73.0302 in particular, which requires all-party consent to recordings of a

private communication or conversation, unless an exception applies. One exception allows

recording of a threatening communication with only one party’s consent. See RCW 9.73.030(2)(b).

The trial court took note of the exceptions outlined in the statute and stated that “in this case,

clearly there is one party who is consenting.” 1 VRP at 162. The trial court then asked Woodhead’s

counsel to make an offer of proof as to the relevant contents of the videos.

       In the offer of proof, Woodhead’s counsel explained that Reed was physically intimidating

in the videos, getting very close to CH’s face, using extreme profanity, and referring to past

physical abuse. Woodhead’s counsel argued it was reasonable for CH to perceive a threat and

“even if it’s not bodily harm, it’s extreme emotional harm.” Id.




2
  The legislature amended RCW 9.73.030 in 2021, but the amendment did not impact any
provisions relevant to this case. See SUBSTITUTE H.B. 1223, at 8-9, 67th Leg., Reg. Sess. (Wash.
2021). Therefore, we cite to the current version of the statute.



                                                 8
No. 53183-6-II


       Woodhead’s counsel then argued that RCW 9.73.030(2)(b) exempts threats of bodily harm

from the all-party consent requirement, the recordings included implicit threats of bodily harm,

and Reed committed domestic violence against CH in the recordings. Woodhead’s counsel also

argued that Woodhead communicated in a reasonably effective manner that she was recording the

conversation, under RCW 9.73.030(3), by showing Reed that she was recording.

       Reed’s counsel then briefly argued that under State v. Townsend, 105 Wn. App. 622, 627,

20 P.3d 1027 (2001), aff’d, 147 Wn.2d 666, 57 P.3d 255 (2002), evidence obtained in violation of

the Privacy Act is inadmissible for any purpose.3

       The trial court overruled the objection and admitted the recordings. The trial court

explained that the statute did not prevent admission of the recordings. The trial court also stated

that Reed had “opened the door to this evidence by testifying about it very specifically” in his

direct examination. 1 VRP at 168.

       2.      Content of the recordings

       The first video starts with Reed standing very close to CH, yelling that he knows the

television had been used and swearing repeatedly. Reed threatens, “I’ll take your f***ing hair,

your earrings, and your phone tonight.” Ex. 15, at 1. Reed loudly says, directly in CH’s face, “last

chance to be a f***ing man and not a b**ch;” “punishment’s coming whether you f***ing admit

it or not;” “it’s up to you to be a man or a b**ch right now;” “you’re a f***ing liar [CH], get the

f**k out of my face.” Id. Four-year-old KR can be heard in the background.




3
  The transcript reads, “Evidence obtained in violation of the Washington Privacy Act, which bars
the recording of transmitted private communication without consent of all parties, as admissible
for any purpose.” 1 VRP at 166-67 (emphasis added). This was likely a slip of the tongue or a
scrivener’s error. Reed’s counsel was arguing that the evidence would be inadmissible for any
purpose.


                                                 9
No. 53183-6-II


       In the second video, Reed is screaming at CH, standing very close to him, pointing at him,

swearing, “All you want to do is continue with your goddamn lies,” and “It’s your motherf***ing

fault.” Ex. 15, at 2. CH, who looks afraid, seems to be trying to stand very still.

       In the third video, Reed looms over CH and screams directly in CH’s face. Reed screams,

“Got it? Or you will be put in [an] institution tomorrow. I don’t give a f**k . . . Shut the f**k up.”

Ex. 15, at 3. In the fourth video, Reed continues swearing, asking, “You want to treat me like a

punk b**ch?,” and telling CH to “act like a man.” Ex. 15, at 4. Reed says, “You’re spitting in my

motherf***ing face.” Id. Reed asks CH, “Why don’t you f***ing be a man?,” and then screams

directly in CH’s face that he already knows CH was in his room. Id.

       The fifth recording is mostly audio. Near the beginning, Woodhead suggests that CH just

say that he did it so he does not get his earrings taken and head shaved. Reed yells, “Do you

understand why I’m pissed off right now? I’m pissed off ‘cause you’re continuing to f***ing lie

about it.” Ex. 15, at 5. Reed threatens to watch the gate video to see if someone else came through

the gate while he was out. Reed sees Woodhead get up and asks her where she is going, then tells

CH, “You’re gonna cause us to fight.” Id. Reed says to CH, “I thought you were coming home to

learn how to be a man?” Id. Reed tells CH, “You’re not being a man right now, you’re being a

b**ch. You’re being a big f***ing b**ch.” Id. When the recording becomes video, Reed is

standing very close to CH again. Reed asks, “Are you going to be a man for one f***ing time and

take a punishment or are you gonna lose everything? Are you gonna lose everything?” Id. He then

says, “Your hair, your earrings, and your phone are all gone by Friday.” Id.

       The sixth recording is entirely audio. KR can be heard throughout the recording and, at one

point, can be heard crying. Reed tells CH that he is “bringing the a**hole back in me,” and to “take

your head and remove it from your a** tonight.” Ex. 15, at 6. Reed directs CH to clean the kitchen,



                                                 10
No. 53183-6-II


sweep, and mop because he did not clean while they were out. Reed says, “You chose to f***ing

ignore me” and “this is bullsh*t, and I don’t know why you treat me so f***ing bad.” Id. Then, as

he raises his voice, Reed says,

       You’re bringing the old me back, you’re bringing the old me out. Is that what you
       want? Because I’m this close to f***ing blowing my stack, and I think neither one
       of you can say that I haven’t changed, but you’re pushing me to somewhere you
       don’t want me. ‘Cause if the only way I can get your respect is to put my f***ing
       hands on you, I might have to put my hands on you.

Id. (emphasis added). Reed continues, “Do you want me to grab ahold of you right now? Then you

better start listening to me and treating me with some goddamn respect.” Id. (emphasis added).

       The seventh recording is mostly audio. Throughout, Reed repeatedly uses obscenities and

calls CH a liar, “a f***ing liar.” Ex. 15, at 7. Reed tells CH that he is no longer allowed to use his

phone, and if he does, “I will punish you, and I will punish you with my f***ing hands.” Id.

(emphasis added). Reed tells CH he is “done being nice” because “no matter how much I change,

you ain’t got to do sh*t, right b**ch?” Id. Reed tells CH to “be a f***ing man, grow a set of nuts.”

Id. While calling CH a liar, Reed tells CH to look at his mom and tell her to her face that he did

not go in Reed’s room, to look her “in the eye and spit on her” because “that’s what you’re doing

[by not telling the truth].” Id. CH is heard briefly responding to something with emotion in his

voice. Id. Reed then says, “I ain’t gonna put my hands on you . . . the old me, oh yeah, he would

put his hands on you.” Id.

       The eighth recording is entirely audio. Reed is screaming. CH can be heard with emotion

in his voice saying he wasn’t in the room. Reed asks Woodhead if she believes CH. KR says

something, and Reed says, “Get out of here, I’m not doing this in front of her.” Ex. 15, at 8. He

calls CH a “p**sy” repeatedly, says he does not “give a f**k,” and says, “I’m not raising a f***ing

p**sy.” Id. He continues berating CH, and by the end Reed is screaming again: “You want to be a



                                                 11
No. 53183-6-II


p**sy? Be a p**sy. You want to be a f***ing man? Be a f***ing man right now and tell me you

were in my goddamn room.” Id. Reed shouts, “Yeah, you’ve got me pissed off right now, but have

I touched ya? Have I touched ya? No, you know why? Because I am different, you ain’t.” Id. Reed

then states, “I’m not going to put my f***ing hands on you. I won’t. I won’t lower myself to that.

You keep being a lying piece of s***.” Id.

       Throughout all of the recordings, 12-year-old CH, who is quite a bit smaller than Reed,

appears to be trying to stay still, quiet, and nonconfrontational.

       After the recordings were published in open court, the trial court issued a temporary order

that immediately changed custody of KR to Woodhead. The trial court found that the recordings

met the requirements under RCW 26.09.191 of “physical, sexual, or a pattern of emotional abuse

of a child,” and this “[c]learly meets the definition of [‘]abuse of a child,[’] especially when it is

in front of the child who is the subject of this case.” 1 VRP at 178.

D.     The Trial Court’s Ruling

       In an oral ruling, the trial court found that Reed committed emotional and physical abuse

of Woodhead and the three children, KR, CH, and C, requiring restrictions under RCW 26.09.191.

       The trial court found the third party testimony of Burnett, describing Reed’s abusive and

controlling behavior, as well as Woodhead’s reaction to the behavior, to be credible. The trial court

also found Woodhead’s testimony to be credible. The trial court found that Woodhead “felt scared,

trapped, and was not allowed to go anywhere; which tells [the court] that she was being isolated.”

2 VRP at 268. When asked why Woodhead did not confront Reed about a punishment CH received,

Woodhead stated that CH’s punishment “would have been worse,” which underscored “the fact

that there is domestic violence in this relationship.” Id.




                                                  12
No. 53183-6-II


        The trial court also found Woodhead to be credible when she said Reed made her feel like

a child, grabbed her by the shirt and shoved her against the wall, ripped necklaces off her, shoved

her down if she tried to leave, yelled, and made it so she was not free to come and go. In contrast,

the trial court found Reed’s testimony was not credible, “especially . . . where he talks about what

he was trying to do in that videotape. He was not trying to discipline a child, he was emotionally

and, frankly, physically abusive to [CH] when he was in his face like that.” Id. at 271.

        The trial court found that “the totality of the evidence that was presented in this case is well

beyond the preponderance of the evidence . . . [and] convinces me by clear, cogent, and convincing

evidence that [RCW 26.09.191] factors exist in this case and that there need to be severe

restrictions on [Reed’s] time with [KR].” Id. at 269. Under RCW 26.09.191, the trial court found

physical and emotional abuse of the stepsons and emotional abuse of KR “by virtue of the fact that

she was in this household and witnessed this . . . almost every day.” Id. at 270. In addition, the trial

court found that Woodhead proved there was a history of domestic violence in the household.

        The trial court entered findings, a final parenting plan ordering that KR live with

Woodhead, and an order of child support. In the final parenting plan, the trial court found the

following reasons for putting limitations on a parent under RCW 26.09.191:

        Child Abuse - Shain Reed (or someone living in that parent’s home) abused or
        threatened to abuse a child. The abuse was: physical abuse of [CH and C] and
        repeated emotional abuse of [KR, CH, and C].

        Domestic Violence - Shain Reed (or someone living in that parent’s home) has a
        history of domestic violence as defined in RCW 26.50.010(1).

        ....

        Withholding the child - Shain Reed has kept the other parent away from [KR] for a
        long time, without good reason.

Clerk’s Papers at 58-59 (boldface omitted).



                                                  13
No. 53183-6-II


       The trial court adopted a plan that allowed Reed to increase his contact with KR in four

phases, requiring a motion by either party to advance to the next phase. The trial court ordered that

Reed be evaluated for domestic violence by a state certified agency and that he comply with

treatment as recommended by the evaluation. The trial court also ordered Reed to complete a 12-

week parenting course and an anger management course.

       Reed appeals, assigning error only to the trial court’s decision to admit the recordings and

asking this court to remand for a new trial.

                                               ANALYSIS

                                           PRIVACY ACT

       Reed argues on appeal that the recordings of the incident with CH were inadmissible

because they were made in violation of the Privacy Act. We disagree.

A.     Privacy Act Generally

       RCW 9.73.030(1)(b) makes it unlawful for any person to record a private conversation

without first obtaining the consent of all parties engaged in the conversation, unless an exception

applies. Private conversations recorded in violation of RCW 9.73.030 are inadmissible in any civil

or criminal proceeding under RCW 9.73.050. However, conversations “which convey threats of

extortion, blackmail, bodily harm, or other unlawful requests or demands . . . may be recorded

with the consent of one party to the conversation.” RCW 9.73.030(2)(b).

       Whether “facts are encompassed by the Privacy Act’s protections” is a question of law that

we review de novo. State v. Gearhard, 13 Wn. App. 2d 554, 561, 465 P.3d 336, review denied,

196 Wn.2d 1015 (2020). We review the trial court’s decision to admit or exclude evidence for an

abuse of discretion. State v. DeVincentis, 150 Wn.2d 11, 17, 74 P.3d 119 (2003).




                                                  14
No. 53183-6-II


       There is no dispute on appeal that the conversation that Woodhead recorded was private

and that the Privacy Act generally applies.

B.     The Threat Exception to RCW 9.73.030’s All-Party Consent Rule Applies

       1.      The recordings contain threats of bodily harm

       Reed argues that the trial court erroneously admitted Woodhead’s recordings of the

incident with CH. He contends that no exception to the Privacy Act’s all-party consent provision

applies. He also asserts that even if the recording contained a threat, Woodhead’s consent was not

sufficient under the exception allowing one-party consent because she was not a party to the

conversation. Woodhead contends that the trial court’s decision to admit the recordings was not

error because the exception in RCW 9.73.030(2)(b) for threats of bodily harm applied and the

resulting one-party consent requirement in the statute was satisfied.4

       The Privacy Act provides that only one party’s consent is necessary when the conversation

“convey[s] threats of extortion, blackmail, bodily harm, or other unlawful requests or demands.”

RCW 9.73.030(2)(b). When addressing the threat exception, both the Washington Supreme Court

and this court have interpreted “convey” quite broadly.

       In State v. Caliguri, the Supreme Court considered whether conversations in four

recordings where the defendant discussed the logistics of an arson were admissible under the threat

exception because the defendant acknowledged that a janitor “‘for sure’” would be killed in the

fire. 99 Wn.2d 501, 504, 664 P.2d 466 (1983). The defendant argued that the threat exception did

not apply because his words did not actually convey a threat. Id. at 507. The court reasoned that




4
  Woodhead also contends that Reed opened the door to admission of the recordings by discussing
the incident in his testimony in his case in chief, but we need not address Woodhead’s additional
arguments because our analysis under the Privacy Act’s one-party consent exception is dispositive.



                                                15
No. 53183-6-II


because the conspiracy and underlying request to help set the fire were ultimately about

committing murder, obviously a crime involving great bodily harm, “any conversation

‘convey[ing]’ the request is squarely within the scope of RCW 9.73.030(2)(b).” Id. (alteration in

original).

        Caliguri further argued that the actual request to set the fire was only conveyed in the

second recorded conversation, “while the other conversations focused solely on implementation

of the request already made and agreed to,” so only the second conversation should have been

admitted. Id. The Supreme Court disagreed, adopting a broad definition of “convey” as “‘to impart

or communicate either directly by clear statement or indirectly by suggestion, implication, gesture,

attitude, behavior, or appearance.’” Id. at 507-08 (emphasis added) (quoting WEBSTER’S THIRD

NEW INTERNATIONAL DICTIONARY 499 (1971)). The court explained that “[p]lanning among

coconspirators to implement an earlier request is behavior indirectly reaffirming and detailing the

underlying request.” Id. at 508. The Supreme Court held that the lower court “did not err in

admitting all four tapes into evidence with only minor editing.” Id.

        Then, in State v. Babcock, 168 Wn. App. 598, 279 P.3d 890 (2012), this court considered

recordings made by an undercover agent without the defendant’s consent. During the conversation,

Babcock said that “‘he wanted to have a couple of people killed’” and named two targets. Id. at

602. Babcock argued that the recordings should have been suppressed because he did not consent

to the recording and no Privacy Act exception applied. Id. at 604. Specifically, he argued that he

never expressly conveyed a threat of bodily harm. Id. at 607.

        In Babcock, we relied on the broad definition of “convey” as applied in Caliguri. Id. at

608. We explained that the Caliguri court “broadly construed ‘convey’ to include all stages of the

agreement and planning” to commit a crime involving bodily harm. Id. at 609. “[T]he legislature



                                                16
No. 53183-6-II


did not intend to limit the threat exclusion to conversations where the defendant expressly states

the threat of bodily harm.” Id. We held the trial court did not err in ruling that the recordings were

not protected under the Privacy Act. Id.

        Thus, the Supreme Court and this court have applied the threat exception in the Privacy

Act broadly and have not limited it to expressly stated threats of bodily harm. The controlling

question here is whether the recorded conversations conveyed threats of bodily harm under the

broad interpretation established in Caliguri and Babcock.

        Here, the trial court heard Reed’s yelling, repeated profanity, and name-calling, and the

words he used—“punishment’s coming whether you f***ing admit it or not;” “‘cause if the only

way I can get your respect is to put my f***ing hands on you, I might have to put my hands on

you;” “do you want me to grab ahold of you right now?;” and “I will punish you, and I will punish

you with my f***ing hands.” Ex. 15, at 1, 6, 7. The trial court also saw Reed’s physical behavior

and demeanor in the recordings with video. This included Reed looming over CH, pointing in

CH’s face, screaming directly in CH’s face, and storming around.

        The recordings show that Reed expressly communicated threats of bodily harm to CH, and

he “‘indirectly by suggestion, implication, gesture, attitude, behavior, or appearance’” threatened

bodily harm to CH. See Caliguri, 99 Wn.2d at 507-08 (quoting WEBSTER’S 499). Anyone

reviewing the recordings would see that Reed’s statements and actions were threatening bodily

harm to a 12-year-old child who was doing his best to stay calm and avoid escalation. Reed’s

statements near the end of the recordings claiming that he would not physically harm CH after all

are not enough to outweigh the express threats, as well as the clear implication throughout the rest

of the recordings that Reed would physically harm CH if he did not confess to entering Reed’s

room.



                                                 17
No. 53183-6-II


       Reed is correct that information obtained in violation of the Privacy Act is inadmissible in

any civil or criminal proceeding. RCW 9.73.050. However, there is no Privacy Act violation if an

exception applies. In its oral ruling, the trial court appropriately found that in the recordings, Reed

“was emotionally and, frankly, physically abusive to [CH] when he was in [CH’s] face like that,”

and Reed threatened CH with physical harm. 2 VRP at 271. Therefore, the recordings were

admissible with a single party’s consent under the Privacy Act’s threat exception. See RCW

9.73.030(2)(b).

       2.      Woodhead was a party to the conversation

       Reed argues that even if an exception to RCW 9.73.030 applies, Woodhead was not a party

to the private conversation and, therefore, she could not provide the required one-party consent.

We disagree.

       As an initial matter, Reed is incorrect that notice of recording was required. Woodhead

would only be required to announce that she was recording if all-party consent were required under

the Privacy Act. RCW 9.73.030(3) provides, “Where consent by all parties is needed pursuant to

this chapter, consent shall be considered obtained whenever one party has announced to all other

parties engaged in the communication or conversation, in any reasonably effective manner, that

such communication or conversation is about to be recorded or transmitted.” (Emphasis added.)

Because the exception in RCW 9.73.030(2)(b) applies, only one party to the conversation needed

to consent.

       During its oral discussion on the record about the admissibility of the recordings, the trial

court found that Woodhead was a party to the conversation. The record supports the trial court’s

finding. Reed speaks directly to Woodhead in several of the recordings, at one point asking her

where she is going and at another asking if Woodhead believes CH. In several of the videos, Reed



                                                  18
No. 53183-6-II


looks directly at Woodhead or points to her. Reed tells CH to look his mother in the eye. In one

recording, Woodhead speaks to CH, encouraging him to say he was in Reed’s room to lessen his

punishment, indicating that she has been part of the entire conversation. Woodhead was a party to

the conversation, and her act of recording the incident is evidence of her consent.

          Reed makes several broad arguments about the policy implications of allowing such

recordings to be admitted in family law proceedings. But the legislature has not carved out any

special treatment for family law cases under the Privacy Act. All threats of bodily harm are treated

the same under the Act. We note, however, that application of the one-party consent exception

under RCW 9.73.030(2)(b) is limited to instances when there are threats of bodily harm or other

unlawful requests or demands. Our analysis should not incentivize recording of conversations that

do not include such threats.5

          In sum, we conclude that Woodhead was a party to the recorded conversation where the

threats were made and, therefore, the one-party consent requirement was satisfied.

                                            CONCLUSION

          The trial court did not abuse its discretion when it admitted the recordings in this case. We

affirm.




5
 Although Reed seems to imply that his treatment of CH, a boy, was not relevant to his ability to
parent KR, a girl, perhaps implying that the recordings were not relevant in addressing the
parenting plan for KR, the assignments of error are based only on the Privacy Act and not on any
evidence rule. In addition, in its oral ruling, the trial court specifically found emotional abuse of
KR because “she was in this household and witnessed this . . . almost every day.” 2 VRP at 271;
see also Rodriguez v. Zavala, 188 Wn.2d 586, 596-98, 398 P.3d 1071 (2017) (holding exposure to
domestic violence against other family members is harmful for children and constitutes domestic
violence under the Domestic Violence Protection Act, chapter 26.50 RCW).


                                                   19
No. 53183-6-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                    Glasgow, J.
 We concur:




 Lee, C.J.




 Worswick, J.




                                               20